Citation Nr: 0510781	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date of a total 
disability evaluation for service-connected arteriosclerotic 
heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1946 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which increased the veteran's 
service-connected arteriosclerotic heart disease with old 
posterior infarction from 60 percent to 100 percent 
disabling, effective April 2, 2002.  

In June 2004, the Board remanded the matter to the RO for 
further development.  The matter is now once again before the 
Board for disposition.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As part of the June 2004 Board remand, the RO was directed, 
after obtaining authorization and consent from the veteran, 
to obtain the veteran's records from Little River Memorial 
Hospital in Ashdown, Arkansas, "Dr. Voorhees," and from St. 
Michael's in Texarkana, Texas.  It is noted that, after 
additional review of the record, it is concluded that the 
doctor referred to by the veteran is Dr. James W. Vorhease.  
Pursuant to the above, the RO sent the veteran a letter in 
which it was stated that his authorization and consent to 
release information to VA was needed for the above medical 
providers.  Enclosed with the letter were four VA Form 21-
4142's.  In response, the veteran submitted a written 
statement noting treatment at both Little River and Christus 
St. Michael's.  He also identified having had treatment at 
Life Net in Ashdown, Little Rock, and Texarkana.  The veteran 
also noted having had various procedures performed from March 
2, 2000 to December 18, 2003, which he stated may not have 
been documented to the VA system.  The veteran, though, did 
not complete any of the VA Form 21-4142's included with the 
June 2004 RO letter.  However, the veteran submitted a second 
statement, received June 30, 2004, in which he requested that 
VA advise him if, essentially, his earlier correspondence was 
insufficient.  This should have triggered the RO to inform 
the veteran that he needed to complete a VA Form 21-4142 for 
each healthcare provider from which VA was seeking treatment 
records.  Unfortunately, though, the RO did not respond to 
the veteran's request and the requested records were not 
obtained by VA.    

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, the Board's instructions in its June 2004 
remand were not fully carried out.        
   
Here, the veteran is seeking an effective date earlier than 
April 2, 2002 for the 100 percent rating for his service-
connected arteriosclerotic heart disease with old posterior 
infarction.  The statutory and regulatory provisions 
explicitly specify that except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400.  For claims for 
increased disability compensation, an increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within 1 
year from that date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The veteran's claim was received in April 
2002.  As such, medical evidence for period from April 2001 
to April 2002 is of particular relevance with regard to the 
claim on appeal.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO is to send a letter to the 
veteran informing him that he must 
complete a separate VA Form 21-4142 for 
each healthcare provider from which VA 
was seeking treatment records, 
specifically, for Little River Memorial 
Hospital, Dr. James W. Vorhease, and 
Christus St. Michael's.  The RO is also 
to inform the veteran that the address 
of, and dates of treatment with, each 
healthcare provider are to be included on 
the VA Form 21-4142.  The veteran is to 
be informed of the same with regard to 
each Life Net facility, as well as any 
other healthcare provider, at which he 
received treatment.  The RO is to inform 
the veteran of the particular relevance 
of any evidence for the period from April 
2001 to April 2002.  Thereafter, any such 
records should be associated with the 
veteran's claims folder.    

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




